Citation Nr: 1135500	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2009 substantive appeal, the Veteran requested a hearing at a local VA office before a member or members of the Board.  Correspondence from the Veteran in August 2010 advised the RO to disregard his request for a Travel Board hearing and to have the matter proceed to the Board.

Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC, to afford the Veteran a VA examination of his right shoulder.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a right shoulder disability that had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with a showing of continuity of symptomatology in service and after discharge.  This is only required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for Veterans Claims (Court) clarified this provision.  The Court explained that if the chronicity provision of 38 C.F.R. § 3.303(b) is not applicable, as is the case here, service connection may still be available if (1) the condition is observed during service or any applicable presumption period; (2) continuity of symptomatology is demonstrated thereafter; and (3) competent evidence relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service treatment reports are absent for any complaint of, or treatment for, a right shoulder disability.  A separation report of medical examination from August 1954 indicated normal clinical evaluations of the Veteran's systems, including his upper extremities.  These records, overall, provide some probative evidence against the Veteran's claim as they tend to show no disease or injury of the right shoulder during active service.

However, throughout his claim, the Veteran has maintained the contention that he injured his right shoulder while in active service when he dove off a diving board and hit the water, causing his right shoulder to go back over his head.  In statements submitted in February 2008 and October 2008, the Veteran stated that he reported to sick call after he injured his right shoulder but that no X-rays were taken.  He reported that he was put in a sling and was informed that he had a slight dislocation of his right shoulder and that it would resolve on its own.

In addition, there are numerous lay statements of record attesting to the Veteran's in-service injury.  Specifically, the Veteran's family and friends, who have known him for over four decades, stated that they have always known the Veteran to have a right shoulder disability and that the Veteran informed them that he had injured his right shoulder while in active service.

In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

A radiology consultation from March 2005 revealed that the Veteran had degenerative narrowing of the subacromial arch involving the right shoulder.  Thus, the Veteran has a current right shoulder disability as evidenced by this post-service, private treatment report.

Based on the lay statements made by the Veteran and his family and friends, coupled with evidence of a current right shoulder disability, the Veteran was afforded a VA examination in March 2011 to ascertain the etiology of the disability pursuant to the January 2011 Board Remand.  At that time, the examiner diagnosed the Veteran with chronic, frozen right shoulder and a severe degenerative joint.  He indicated that the problem associated with this diagnosis was right shoulder atrophy.

Ultimately, the March 2011 examiner opined that the Veteran's injury of the right shoulder "is at least as likely as not to have happened and aggravated by the Veteran's military service.  This disability is wholly consistent with a long standing adhesive capsulitis.  The sincerity of the Veteran's telling of the happenstance and the assembled affidavits lend credence to the fact of injury while on active duty."  The examiner goes further to state, "I do find that a disability exist[s] in the right shoulder.  I have also reviewed the many affidavits in his [claims] file which testify of a life-long right shoulder [disability] that could no[t] be moved out to the side [or] above his shoulder level."

The Board finds that this medical opinion weighs in favor of the Veteran's claim for service connection for a right shoulder disability.  The March 2011 examiner provided a diagnosis of a current right shoulder disability and related that disability to the inservice injury described by the Veteran.  A detailed rationale also accompanied the examiner's medical conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinion must support its conclusion with an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

For the reasons and bases set forth above, the Board finds that all three requisite elements for service connection have been satisfied and service connection for a right shoulder disability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for a right shoulder disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's right shoulder disability related to service are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for a right shoulder disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


